Citation Nr: 1747744	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-43 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge. A hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is related to his acknowledged in-service noise exposure.

2. Resolving all doubt in favor of the Veteran, his currently diagnosed tinnitus is associated with, or proximately due to, his bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system.  Similarly, tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 
38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury suffered while he was in military service.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he contends are related to his noise exposure he experienced during his military service. As an initial matter, the Board finds that the competent evidence of record confirms that the he has a current diagnosis of bilateral hearing loss for VA purposes as evidenced by the March 2013 VA examination. Additionally, the Board finds that the Veteran has a current diagnosis of tinnitus as such disorder can be identified through lay observations alone and he has offered competent and credible descriptions of experiencing tinnitus throughout the appeal. See Charles v. Principi, 16 Vet. App. 370 (2002). Furthermore, such diagnosed was confirmed at the March 2013 VA examination.

The Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to bilateral hearing loss, to include in consideration of conversion of his July 1961 and June 1965 audiograms to International Standards Organization-American National Standards Institute units, and/or tinnitus.  However, in a June 2012 statement, the Veteran stated that he was in the meteorological section and worked in close proximity to the flight line, and that he was exposed to a great deal of noise from jet aircraft taking off and landing. The Board observes that the Veteran, as a layperson, is competent to report events within the realm of personal experience.  As such, he is competent to state that he was exposed to noise in service.  Further, as the Veteran's statements are consistent with the circumstances of his service as his DD Form 214 shows that his specialty was an aerographer mate, the Board finds that such statements are credible.  Thus, the remaining question is whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure, or alternatively, whether his tinnitus is secondary to his bilateral hearing loss.

In March 2013, the Veteran was afforded a VA examination in connection with the claims on appeal. At such time, the examiner opined that the Veteran's currently diagnosed bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service. In support thereof, the examiner explained that the Veteran's STRs showed hearing well within normal limits and that, while there was a December 1973 audiogram from the Veteran's service in the Reserve showing mild hearing loss at 6000 Hertz for the left ear, it was unlikely that, if the Veteran did not sustain any hearing loss while on active duty, his hearing would have decreased working near the flight line while in the Reserve. 

Thereafter, an April 2016 private medical opinion from Dr. J.B. was received. In such opinion, Dr. J.B. opined that it was more likely than not that the Veteran's current hearing loss was due to his military-related intense noise exposure. In support thereof, he explained that the Veteran was an aerographer mate working in an airplane hangar exposed to airplane engine noise during his active duty military service and that, based on the case history and test findings, and after a review of his history and treatment records, it appeared the Veteran had hearing loss to a degree and pattern commonly associated with intense noise exposure. 

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his active duty military service.  In this regard, both the VA examiner and Dr. J.B. are competent medical professionals, and considered the totality of the evidence as well as medical principles in rendering their opinions.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that his bilateral hearing loss is related to his acknowledged in-service noise exposure. Consequently, service connection for such disorder is warranted.  

Furthermore, with regard to the Veteran's tinnitus, the March 2013 VA examiner opined that such disorder was at least as likely as not a symptom associated with the Veteran's hearing loss as it is known to be a symptom associated with hearing loss. Consequently, she concluded that the Veteran's tinnitus was at least as likely as not related to his hearing loss. Therefore, the Board finds that the Veteran's currently diagnosed tinnitus is proximately due to his bilateral hearing loss and, as such, service connection for such disorder is likewise warranted.  

In light of the foregoing, the Board resolves all doubt in favor of the Veteran and finds that his bilateral hearing loss is related to his military service and his tinnitus is secondary to such disorder. Consequently, service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


